PER CURIAM.
This cause coming on this day for consideration and it appearing that notice of appeal was filed in this cause December 10, 1963, and has not been prosecuted further since the filing of the notice of appeal in this Court, it is, therefore, ordered ex mero motu that the appeal which was entered in this cause in the District Court of Appeal, Second District of Florida, (Appeal No. 3911) on December 9, 1963, and recorded in' Minute Book No. 7 at Page 347, be and the same is hereby dismissed for want of prosecution.
DREW, C. J., and ROBERTS, THOR-NAL, O’CONNELL and CALDWELL, JJ., concur.